Name: 83/289/EEC: Commission Decision of 30 May 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  agricultural policy;  cooperation policy;  Europe;  non-governmental organisations
 Date Published: 1983-06-14

 Avis juridique important|31983D028983/289/EEC: Commission Decision of 30 May 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) Official Journal L 155 , 14/06/1983 P. 0018 - 0019*****COMMISSION DECISION of 30 May 1983 amending Decision 81/983/EEC approving certain food-aid operations carried out by humanitarian organizations and exempting them from monetary compensatory amounts (Only the English text is authentic) (83/289/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States (1), as last amended by Regulation (EEC) No 109/83 (2), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1371/81 (3), as last amended by Regulation (EEC) No 2898/81 (4), laid down detailed rules for the administrative application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71; Whereas exports to non-member countries carried out in the context of the food-aid operations referred to in Article 21 (2) of Regulation (EEC) No 1371/81 should be exempted from monetary compensatory amounts where such exports are carried out by humanitarian organizations and approved in accordance with Community procedure; Whereas three humanitarian organizations were approved by Commission Decision 81/983/EEC of 20 November 1981 (5); whereas the name of one of those organizations has been changed; whereas other organizations may be regarded as humanitarian organizations on the basis of their approval pursuant to national legislative provisions, whereas the abovementioned Decision should therefore be amended; Whereas the measures provided for in this Decision are in accordance with the opinions of all the Management Committees concerned, HAS ADOPTED THIS DECISION: Article 1 1. Article 1 (1) of Decision 81/983/EEC is replaced by the following: '1. The food-aid operations carried out by the organizations listed in the Annex are hereby approved for the purposes of Article 21 (2) of Regulation (EEC) No 1371/81 with effect from 14 March 1983.' 2. The attached Annex is to be added to Decision 81/983/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 30 May 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 106, 12. 5. 1971, p. 1. (2) OJ No L 16, 20. 1. 1983, p. 3. (3) OJ No L 138, 25. 5. 1981, p. 1. (4) OJ No L 287, 8. 10. 1981, p. 1. (5) OJ No L 361, 16. 12. 1981, p. 23. ANNEX List of humanitarian organizations Congregation of Marian Fathers, Food for Poland Fund Polish Relief Fund (Midlands) Polish Relief Fund (Worthing) Medical Aid for Poland Fund Oxfam The Save the Children Fund The British Red Cross Society The Ockenden Venture The Sue Ryder Foundation Central British Fund for World Jewish Relief